J-S04042-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    JASON LEE TRIPP                            :
                                               :
                      Appellant                :   No. 581 MDA 2020

         Appeal from the Judgment of Sentence Entered March 6, 2020
     In the Court of Common Pleas of Bradford County Criminal Division at
                       No(s): CP-08-CR-0000733-2018

BEFORE: OLSON, J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                             FILED MARCH 05, 2021

        Jason Lee Tripp (“Tripp”) appeals from the judgment of sentence

imposed following his guilty plea to possession with intent to deliver,

persons not to possess firearms, and prohibited offensive weapons.1           We

affirm.

        In its Opinion, the trial court summarized the relevant factual and

procedural history underlying this appeal as follows:

              On July 12, 2019[,] [Tripp pled] guilty to [the above-
        mentioned offenses]. At the time of the plea, it was directed
        that [Tripp] be transported to SCI – [Camp Hill] for an
        evaluation to determine suitability for the [State] Intermediate
        Punishment Program [(“SIP”)]. After receipt of the Department
        of Corrections evaluation, on December 20, 2019[,] [Tripp] was
        sentenced to concurrent sentences of [SIP,] followed by a term
        of probation. At that time, and unbeknownst to the [trial court]
____________________________________________


1   35 P.S. § 780-113(a)(30); 18 Pa.C.S.A. §§ 6105(a)(1), 908(a).
J-S04042-21


       and the Commonwealth, SIP was repealed as a sentencing
       alternative by Act 2019-115 (S.B. 501), § 5, approved December
       18, 2019, [effective] December 18, 2019. Obviously, [Tripp’s
       sentence] was [illegal as] [SIP] no longer existed. On March 6,
       2020, a re-sentencing proceeding was held in order to correct
       the unlawful sentence. [Tripp] was sentenced to [an aggregate
       term of [8 to 18 years in prison.]

Trial Court Opinion, 7/9/20, at 1-2 (footnote omitted).

       Tripp did not file any post-sentence motions.      Tripp filed a timely

Notice of Appeal and a court-ordered Pa.R.A.P. 1925(b) Concise Statement

of matters complained of on appeal.

       On appeal, Tripp raises the following questions for our review:

       1. Whether the [trial court] should have structured [] Tripp’s
       sentence in a manner that would have made him eligible for a
       sentence under the newly[-]devised State Drug Treatment
       Program [(“SDTP”)] administered by the Pennsylvania
       Department of Corrections[?]

       2. Whether the [trial court] abused the discretionary aspects of
       sentencing and imposed an excessive sentence[?]

Brief for Appellant at 4.2

       Tripp argues that the trial court abused its discretion by imposing a

sentence that made him ineligible for the SDTP. Id. at 8-12. Tripp points

out that in order for someone to be eligible for an SDTP sentence, he or she

must be sentenced to a minimum prison sentence that does not exceed 5

years. Id.; see also 18 Pa.C.S.A. § 4103 (defining an “eligible person” for

____________________________________________


2 Tripp combines his claims in the Argument section of his brief.
Accordingly, we will address the claims together.



                                           -2-
J-S04042-21


the SDTP).    According to Tripp, the trial court should have sentenced him

below the mitigated range of the sentencing guidelines, or ordered his

sentences to run concurrently, in order to make him eligible for the SDTP.

Brief for Appellant at 11.

      Tripp’s claims challenge the discretionary aspects of his sentence.

“Challenges to the discretionary aspects of sentencing do not entitle an

appellant to review as of right.” Commonwealth v. Moury, 992 A.2d 162,

170 (Pa. Super. 2010).       Prior to reaching the merits of a discretionary

sentencing issue,

      [this Court conducts] a four-part analysis to determine: (1)
      whether appellant has filed a timely notice of appeal, see
      Pa.R.A.P. 902 and 903; (2) whether the issue was properly
      preserved at sentencing or in a motion to reconsider and modify
      sentence, see Pa.R.Crim.P. [720]; (3) whether appellant’s brief
      has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether there is a
      substantial question that the sentence appealed from is not
      appropriate under the Sentencing Code, 42 Pa.C.S.A. § 9781(b).

                                     ***

            The determination of what constitutes a substantial
      question must be evaluated on a case-by-case basis.          A
      substantial question exists only when the appellant advances a
      colorable argument that the sentencing judge’s actions were
      either: (1) inconsistent with a specific provision of the
      Sentencing Code; or (2) contrary to the fundamental norms
      which underlie the sentencing process.

Moury, 992 A.2d at 170 (quotation marks and some citations omitted).

      Here, Tripp filed a timely Notice of Appeal and included a Pa.R.A.P.

2119(f) Statement in his brief. See Brief for Appellant at 7. However, Tripp

did not preserve his sentencing challenge during the sentencing hearing or in

                                     -3-
J-S04042-21


a post-sentence motion. See Commonwealth v. Watson, 835 A.2d 786,

792 (Pa. Super. 2003) (stating that “[i]ssues challenging the discretionary

aspects of sentencing must be raised in a post-sentence motion or by raising

the claim during the sentencing proceedings.        Absent such efforts, an

objection to a discretionary aspect of a sentence is waived. This failure is

not cured by submitting the challenge in the Rule 1925(b) statement.”)

(citations and quotation marks omitted).         Additionally, Tripp has not

advanced a plausible argument that the trial court imposed a sentence that

is inconsistent with a specific provision of the Sentencing Code or violates

the fundamental norms underlying the sentencing process.        See Moury,

supra; Commonwealth v. Swope, 123 A.3d 333, 339 (Pa. Super. 2015)

(stating that “a bald claim of excessiveness due to the consecutive nature of

a sentence will not raise a substantial question.”).     Accordingly, Tripp’s

claims are waived.3

       Based on the foregoing, we affirm Tripp’s judgment of sentence.

____________________________________________


3 Even if Tripp had preserved his claims, we would conclude that the trial
court did not abuse its discretion, for the reasons set forth in its Opinion.
See Trial Court Opinion, 7/9/20, at 3-6. The record reflects that the trial
court was fully informed of all relevant sentencing factors and had the
benefit of a pre-sentence investigation report (“PSI”). N.T. (Sentencing),
3/6/20, at 2-4; see also Commonwealth v. Finnecy, 135 A.3d 1028,
1038 (Pa. Super. 2016) (stating that “[w]here the sentencing judge had the
benefit of a [PSI], it will be presumed that he or she was aware of the
relevant information regarding the defendant’s character and weighed those
considerations along with mitigating statutory factors.” (citation and
quotation marks omitted)).



                                           -4-
J-S04042-21


     Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/05/2021




                                 -5-
                                                                                            Circulated 02/23/2021 05:12 PM




COMMONWEALTH OF PENNSYLVANIA                            IN THE COURT OF COMMON PLEAS
                                                        BRADFORD COUNTY, PENNSYLVANIA

           V.                                           CRIMINAL DIVISION

JASON TRIPP                                             NO: CP-08-CR-0000733-2018




                                     OPINION OF THE COURT
                              PURSUANT TO PA.R.APP.PROC. RULE 1925(a)



           Appellant has challenged his sentence, claiming that the Court should have structured his

sentence in amanner that would have made him eligible for asentence under the State Drug

Treatment Program (SDTP). Appellant also claims that the Court abused the discretionary

aspects of sentencing and imposed an excessive sentence.




                                                FACTS

           On July 12, 2419 Appellant plead guilty to the offenses of Possession with Intent to

Deliver, Firearms Possessed by aPerson Not to Possess2,and Prohibitive Offensive Weapon3.

At the time of the plea, it was directed that Appellant be transported to SCI —Camphill for an

evaluation to determine suitability for the Sate Intermediate Punishment Program. 4 After receipt

of the Department of Corrections evaluation, on December 20, 2419 Appellant was sentenced to

concurrent sentences of State Intermediate Program (SIP) followed by aterm of probation. At


135    P.S. §780-113(a)(30)

2 18   Pa.C.S. §6105(a)(1)

s18 Pa.C.S. §908(c)


a42 Pa.C.S. §9774, repealed by Act 2019-115 (S.B. SO 1), §S, approved December 18, 2019, eft: December
1
s, 2019.


                                               Page 1of 6

                                                                                     {
                                                                                     Cei
                                                                      .J   V
                                                       L•   ..1 7 J            U   •. iis
                                                                                                  JUL   9'2iD P+t'l;i 1


                                                                                                                          C5-
that time, and unbeknownst to the Court and the Commonwealth, SIP was repealed as a

sentencing alternative by Act 2019-115 (S.B. 501), §5, approved December 18, 201}, eff.

December 18. 2019. Obviously, this was not alegal sentence as the State Intermediate

Punishment Program no longer existed. On March 6, 2020, are-sentencing proceeding was held

in order to correct the unlawful sentence. Appellant was sentenced to an aggregate minimum

sentence of ninety-six (96) months and an aggregate maximum sentence of two hundred and

sixteen (216) months.

                                         DISCUSSION

                                                I.

       Appellant's first complaint is that the Court should have structured his sentence in a

manner that would have made him eligible for asentence under the State Drug Treatment

Program (SDTP). This program, effective February 18, 2020, replaced the State Intermediate

Punishment Program (SIP). 61 Pa.C.S.A. §4101, et seq. An eligible person for the SDTP

program is defined as:

       "Eligible person. "

       (1) A person who has not been designated by the sentencing court as ineligible
       and is aperson convicted of adrug-related offense who:

       (i) Has undergone an assessment performed by the Department of Corrections,
       which assessment has concluded that the person is in need of drug and alcohol
       addiction treatment and would benefit from commitment to the State drug
       treatment program and that placement in the State drug treatment program would
       be appropriate.

       (ii) Does not demonstrate ahistory of present or past violent behavior.

       (iii) Is aperson sentenced to aterm of confinement under the jurisdiction of the
       department. the minimum of which is not more than two years, or aperson who is
       serving aterm of confinement, the minimum of which is not more than five years
       where the person is within two years of completing the person's minimum term.

                                           Page 2of 6
           (iv) Provides written consent permitting release of information pertaining to the
           person's participation in the State drug treatment program.




61 Pa.C.S. §4103.

           Appellant does not dispute that the re-sentencing proceeding on March 6, 2020 was

required by law. If no statutory authorization exists for aparticular sentence, that sentence is

illegal and subject to correction. Commonwealth v. Randal, 837 A.2d 1211, 1214 (Pa. Super.

2003). An illegal sentence must be vacated. Id. At the time Appellant was sentenced to the SIP,

the SIP had no statutory authorization. Therefore, it was necessary to vacate the sentence and re-

sentence Appellant.

           Appellant cites no authority to support his claim. Although the SIP is now known as the

SDTP, this is not alogical basis to structure his sentence in amanner that would have made him

eligible for the SDTP.

           Appellant was sentenced to an aggregate minimum of ninety-six (96) months to an

aggregate maximum of two hundred and sixteen (216) months. Each of Appellant's individual

minimum sentences was within the guidelines of the Pennsylvania Commission on Sentencing's

Basic Sentencing Matrix 5.Appellant's prior record score was 5yielding guideline ranges as

follows:

            Crime               Mitigated   Standard   Aggravated     Sentence

                                                                     imposed

            Possession with     18          27-33      42            27-60
            Intent to Deliver


5   204 Pa. Code §303.16(a)

                                                Page 3of 6
         Firearms
         possessed by a
         Person            48          60-60        -              60-120
         convicted of a
         felony
         Prohibitive       6           9-16          19            9-36
         Offense
         Weapons



        When aDefendant was admitted to the SIP program, the sentencing Court would be

required to re-sentence if the program was violated and the Defendant expelled. See 42 Pa.C.S. §

9774, repealed by Act 2019-115 (S.B. 501), §5, approved December 18, 2019, eff. December

18, 2019. Being admitted into the SIP program provided aDefendant an opportunity to avoid a

lengthy sentence and the Court an opportunity to impose asentence of confinement should the

Defendant be expelled from the SIP program. The new SDTP does not permit resentencing if a

Defendant is expelled. Rather the length of the sentence of confinement determines eligibility.

See 61 Pa.C.S.A. §4103 "eligible person." Now, if aDefendant is expelled from the SDTP, the

Defendant is "housed in aState correction institution to serve the remainder of the ... sentence,

The expelled [defendant] shall be eligible for parole at the minimum sentence..."" 61 Pa.C.S.A.

§4104(f)(1).

       In this case, in order to accomplish what Appellant is asking, the Court would be required

to sentence him to aminimum of 5years incarceration which would be 3years less than the

minimum aggregate sentence imposed. The minimum sentences imposed were all bottom of the

standard range. As stated on the record by the court, even sentences within the mitigated ranges

would not have made Appellant eligible by providing a5year minimum sentence. See N.T.

3/6/20, Pg 6, Ins 11-13.

                                              Page 4of 6
          There was no error in not structuring asentence so that Appellant could be made eligible

for the SDTP.

                                                      11.

          Appellant's next claim is that the court abused the discretionary aspects of sentencing and

imposed an excessive sentence. The standard of review when considering whether to affirm the

sentencing court's determination is an abuse of discretion, and an abuse of discretion is more

than amere error of judgment. Commonwealth v. Walls, 926 A.2d 957, 961 (Pa. 2007). "A

sentencing court will not have abused its discretion unless `the record discloses that the judgment

exercised was manifestly unreasonable, or the result of partiality, prejudice, bias, or ill-will."' Id

(quoting Commonwealth v. Smith, 673 A.2d 893, 895 (Pa. 1996)). Appellant's claim that the

sentence was excessive raises achallenge to the discretionary aspects of the sentence and thus is

not entitled to review as of right. Commonwealth v. Allen, 24 A.3d 1064 (Pa.Super. 2011).

Amongst other requirements, Appellant must show there is a"substantial question that the

sentence appealed from is not appropriate under the Sentencing Code." Id. at 1064. Appellant's

bald claim that the sentence is excessive without raising "any challenge in the claim itself ... as to

aviolation of the Sentencing Code or to aparticular fundamental norm underlying sentencing..."

does not raise asubstantial question. Commonwealth v. Mouzon, 571 Pa. 419, 812 A.2d 617

(2002).

          Even if Appellant raised asubstantial question, the lower court did not abuse its

discretion. At the sentencing hearing, apre-sentence investigation report and sentencing

guideline were reviewed. "[W]here the trial court is informed by apre-sentence report, it is

presumed that the court is aware of all appropriate sentencing factors and considerations."

Commonwealth v. Ventura, 975 A.2d 1128, 1134 (Pa.Super. 2009). The sentences were within

                                              Page 5 of 6
the standard range of the sentencing guideline. N.T. 3/6/20. "Mhere asentence is within the

standard range of the guidelines, Pennsylvania law views the sentence as appropriate under the

Sentencing Code." Commonwealth v. Moury, 992 A.2d 162, 171 (Pa. Super. 2010).

        Appellant's second claim has failed.

        The judgement of sentence should be affirmed.




                                                   BY THE COURT:

Date: July 9•', 2020                                                                       ,P. J.
                                                   Maureen T. Beirne, President Judge




MTB/ns
cc: Court Administration
    District Attorney's Office
    Public Defender's Office




                                           Page 6of 6